Citation Nr: 1452428	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a claimed disability manifested by the loss
of feeling in the hands and feet.

2 Entitlement to service connection for a claimed respiratory disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision.

In June 2010, the Veteran testified at a hearing held at the RO with the undersigned Veterans Law Judge.  In September 2010 and September 2013, the Board remanded the issues for further development.  

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, to include VA medical records from 2010 to 2014.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of service connection for a claimed disability manifested by the loss of feeling in the hands and feet is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A respiratory disorder manifested by stress-induced asthma and bronchial spasm is shown as likely as not to have been aggravated by the service-connected undifferentiated somatoform disorder (also claimed as major depression and anxiety).


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by stress-induced asthma and bronchial spasm was aggravated by the service-connected undifferentiated somatoform disorder.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, the Board is granting in full the issue of service connection for a respiratory disorder.  Consequently, the Board finds that any lack of notice and/or development cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.


Secondary Service Connection

The Veteran seeks service connection for a respiratory disorder, to include asthma, as secondary to his service-connected undifferentiated somatoform disorder (also claimed as major depression and anxiety).  As the Board is granting service connection on a secondary basis, a discussion of service connection on a direct basis is not warranted.  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

In addition, the regulations provide that service connection is warranted for a disorder that is proximately due to, or aggravated by, the service-connected disease or injury.  38 C.F.R. § 3.310.  

This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Effective on October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury." Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice- connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Veteran's claim was received in March 2008.  The VA treatment records in April 2008 showed that he had stress-induced asthma.  

On VA mental examination in December 2010, the examiner noted that the Veteran was likely to develop a severe breathing impairment when facing a severe emotional stress in his daily life.  The diagnosis was that of bronchial spasm upon emotional stress.  

Although the VA examiner noted that the Veteran's "asthma" essentially was a psychiatric disorder, a VA respiratory examination in December 2010 noted that the Veteran had stress-induced asthma.  

On VA respiratory examination in October 2013, the examiner provided a diagnosis of asthma.  During this examination the Veteran stated that he had stress-induced asthma-like symptoms with shortness of breath when he was under a lot of stress.  He claimed these episodes began in service.  

Thus, the Board finds that the Veteran has a current disability for purposes of his claim.  See McClain, 21 Vet. App. at 321-323.

In a rating decision in September 2011, the Veteran was granted service connection for an undifferentiated somatoform disorder (also claimed as major depression and anxiety) effective on March 27, 2008.  Thus, the Veteran has satisfied the second element for the grant of secondary service connection.
 
As noted, the third and crucial element for the grant of secondary service connection requires a showing of nexus evidence establishing a link between the service-connected disability and the claimed disorder.  

With respect to this element, the evidence as discussed here tends to show that stress-induced asthma and bronchial spasms upon emotional stress were diagnosed during the appeal period.  

The nature of these respiratory manifestation shows that the examiners found that they were secondary to a service-connected psychiatric disorder.  

While the Veteran was afforded VA respiratory examinations in December 2010 and October 2013, a VA medical nexus opinion on the issue of secondary service connection was not provided in December 2010.  

The VA examiner in October 2013 opined that condition was less likely than not proximately due to or the result of the service-connected psychiatric disability based on the rationale that there was no evidence to show that he had been seen or treated for the claimed stress-induced asthma.  The examiner further stated that an opinion based on aggravation by a service-connected condition was thus not applicable.  

However, the October 2013 examiner's opinion is found to be factually inaccurate because a VA progress notes in April 2008 documented that he experienced  stress-induced asthma.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For this reason, the Board's finds that the examiner's unfavorable opinion is of limited probative value in this case.  

Considering the totality of the evidence, the Board finds that the evidence to be in relative equipoise in showing that the Veteran as likely as not suffers from a respiratory disorder manifested by stress-induced asthma and bronchial spasm due to the service-connected undifferentiated somatoform disorder.  

Therefore, in resolving all reasonable doubt in the Veteran's favor, service connection for respiratory disability manifested by stress-induced asthma and bronchial spasm as secondary to the service-connected undifferentiated somatoform disorder (also claimed as major depression and anxiety) is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.



ORDER

Service connection for stress-induced asthma and bronchial spasms as secondary to the service-connected undifferentiated somatoform disorder (also claimed as major depression and anxiety) is granted.



REMAND

During the June 2010 hearing, the Veteran also testified that he experienced a loss of feeling in his extremities when he was unable to breathe properly.  

A VA progress notes in April 2012 showed the Veteran had diabetes mellitus and possible peripheral neuropathy.  In September 2013, the Board remanded the issue for a VA examination so that the examiner could identify any neurological findings pertaining to the hands and feet and furnish an opinion as to the likely etiology of such findings.  

On VA examination in October 2013, the examiner did not furnish the opinion requested by the Board noting that the Veteran denied having a peripheral nerve condition with numbness of hands and feet.  

The October 2013 VA examiner failed to provide an opinion regarding the nature and etiology of the Veteran's disorder and thus failed to comply with the Board's remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998). 

Accordingly, the case is REMANDED for the following action: 

1. The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed loss of feeling in hands and feet. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.

The examiner should identify all current neurological disorders affecting the extremities.  For each diagnosis identified, the examiner should opine as to (1) whether it is at least as likely as not that the current neurological disability is due to an event or incident of the Veteran's period of active service, and (2) whether it is at least as likely as not that any current disability manifested by the loss of feeling in his hands and feet is caused or aggravated by the now service-connected respiratory disorder and the service-connected psychiatric disorder. 

If it is found that a neurological disorder is aggravated by the service-connected respiratory disorder or the service-connected psychiatric disorder, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

In rendering the opinion the examiner is asked to consider that during the June 2010 Board hearing, the Veteran testified that he experienced a loss of feeling in his extremities when he was unable to breathe properly.  The examiner also is asked to consider that in the March 2008 claim the Veteran contended that since service he has been experiencing a loss of feeling in hands and feet.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions and a discussion of the facts and medical principles involved is necessary.  If the examiner is unable to provide a rationale he or she should explain why.  

2. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


